       Case 2:19-cv-05790-MAK Document 11 Filed 03/04/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SERGEI KOVALEV                                CIVIL ACTION

                   v.                         NO. 19-5790

CITY OF PHILADELPIDA, et al



                                        ORDER
      AND NOW, this 4th day of March 2020, upon considering the Waiver of service (ECF

Doc. No. 9), our February 14, 2020 Memorandum (ECF Doc. No. 7) and Order dismissing the

Complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) (ECF Doc. No. 8), it is ORDERED the March 2,

2020 Waiver of service (ECF Doc. No. 9) is STRICKEN.
